DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 5/28/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 3/2/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a second pixel including a second color filter configured to transmit light of a second wavelength range, the second color filter being surrounded by a first light shielding film in a plan view, wherein the first wavelength range is different from the second wavelength range, and wherein an effective light-receiving area of the first pixel is greater than an effective light-receiving area of the second pixel in the plan view, as recited in claim 1; 
a second pixel including a second color filter configured to transmit light of a second wavelength range; and a first light shielding film, wherein the first wavelength range is different from the second wavelength range, and wherein a center position of the first shielding film in a thickness direction is shifted from a boundary between the first color filter and the second color filter toward a center position of the second pixel, as recited in claim 13 and similarly recited in claim 20. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ROBERT G BACHNER/ Primary Examiner, Art Unit 2898